Wood, J. This is a suit by appellants against appellee to recover and quiet title to the southwest quarter, section 25, township 15 north range 8 east, in Mississippi County, Arkansas. The issues in this case are the same as in No. 5310, decided this day, opinion by Chief Justice Hill, and the facts are the same, except on the question of limitation. (Boynton v. Ashabranner, ante p. 415.) Therefore, the opinion in that case is controlling in this on all issues except adverse possession. On the question of adverse possession the court found in this case “that defendant was in the open, notorious, actual, adverse and continuous possession of the aforesaid land for more than two years prior to the filing of this suit.” This finding is not clearly against the weight of the evidence. On the contrary, it has the preponderance in its favor. There was evidence tending to prove that forty acres of the land were deadened in 1897. A portion of it had been cleared for three years, and ten acres had been fenced for ten years. Ten acres were cleared in 1899, and two crops were made on it before the suit was brought. This suit was begun February 12, 1902; the owner not having possession of any part when the appellee took possession and held adversely a part. Possession under the law was extended to the limit of his grant. Crill v. Hudson, 71 Ark. 390; Sparks v. Farris, 71 Ark. 117. The decree is affirmed.